ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_08_EN.txt. 570

DISSENTING OPINION OF JUDGE VERESHCHETIN

Principal points of the dissent (para. 1).
L Subject-matter of the main dispute between the Parties (paras. 2-9) :

Spain’s position on the subject-matter of the dispute (paras. 2, 5) — Cana-
da’s position on this issue (paras. 3, 6) — Article 40, paragraph I, of the Stat-
ute as the point of departure for the Court's finding (para. 4) Canada’s
contention that every dispute before the Court must necessarily consist of an
“indivisible” whole embracing the facts and rules of law (para. 6) — European
Community's attitude (para. 7) — Absence of well-founded reasons for narrow-
ing the subject-matter of the dispute presented by the Applicant (para. 8).

Il. Effects of the Canadian reservation on the Court’s jurisdiction in this case
(paras. 10-24):

Principle of the consent of the Parties is circumscribed (para. 10) — Court’s
duties as “an organ and guardian of international law” (para. 11) — “The
Court cannot base itself on a purely grammatical interpretation of the text”
(para. 12) — Construction in the light of international law (para. 13) — Defi-
nition of the concept “conservation and management measures” in recent multi-
lateral agreements — Eminent relevance of these agreements (paras. 14-15) —
Sine qua non element of the above definition (paras. 16-18) — “Due regard” to
the declarant’s intention (para. 19) — Court should seek to interpret the res-
ervation as consistent with international law (paras. 20-21) — Declarant”s
intention — Parliamentary debates (paras. 19, 21-22) — Implications of the
Canadian reservation for the jurisdiction of the Court cannot be conclusively
established at this stage (paras. 23-24).

 

1. I regret that I find myself obliged to dissent from the Judgment of
the Court in the present case. I cannot concur with the arguments and
findings relating to two principal points:

(1) the subject-matter of the dispute, and

(2) the effects of the Canadian reservation on the Court’s jurisdiction in
this case. Accordingly, I propose to deal with each of these issues in
turn.

I. Tue Supsect-MATTER OF THE MAIN DISPUTE BETWEEN THE PARTIES

2. Spain has steadfastly reiterated throughout both the written and
oral pleadings that the core, the subject-matter, of the dispute between
the two States is the existence or non-existence of a title under interna-
tional law to act on the high seas against ships flying the flag of a foreign
State, and more concretely, against ships flying the Spanish flag. (See,

142
571 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

inter alia, Memorial of Spain, Chap. II, Sec. IX, para. 22; Chap. IV,
Sec. II, paras. 173-176; CR 98/9, pp. 18-19, 31, 42 et seq.; Final Submis-
sions of Spain). Equally, it has insisted that “Spain’s Application is not
concerned with fishing on the high seas, nor with the management and
conservation of biological resources within the NAFO zone” (CR 98/9,
p. 53, para. 39 [translation by the Registry]).

Spain has explained what it means by the term “title”. In so doing it
has relied on the jurisprudence of the Court in the Burkina Faso/ Republic
of Mali case, where the Court held that this concept may “comprehend
both any evidence which may establish the existence of a right, and the
actual source of that right” (Frontier Dispute, LC J. Reports 1986,
p. 564, para. 18). The Agent of Spain, while not denying that in the
course of the proceedings Spain sometimes used the word “title” in a dif-
ferent sense, concluded his presentation of the issue by the following
statement:

“When we contend that Canada has no international legal title to
take action on the high seas against ships flying the Spanish flag, we
are using the concept of title accepted by the Court: in other words,
Canada’s lack of entitlement to engage in such actions.” (CR 98/9,
p. 16 {translation by the Registry ].)

Thus, Spain has emphasized over and over again that it had submitted
to the Court a dispute relating not to measures for the management and
conservation of fish stocks (which dispute had been dealt with elsewhere),
but relating generally to Canada’s lack of title under international law to
take actions on the high seas against ships flying the Spanish flag, as it
did in March 1995.

3. Contrary to this position, Canada has contended that the dispute
does not go beyond the conservation and management measures taken
by Canada and that, even if it does, the general issue of the entitlement to
take actions on the high seas against ships flying the Spanish flag remains
related to the above measures and their enforcement, and therefore can-
not be treated by the Court separately from the factual framework cov-
ered by the Canadian reservation.

4. The point of departure for the Court’s resolution of this dispute
within the dispute should be Article 40, paragraph 1, of the Statute,
which provides that it is for the applicant State to indicate the subject of
the dispute. Hence, while it is true that “[t]he Court’s jurisprudence
shows that the Court will not confine itself to the formulation by the
Applicant when determining the subject of the dispute” (para. 30 of the
Judgment), it must be equally true that, in characterizing the main dis-
pute between the Parties, the Court cannot without well-founded reasons
redefine the subject of the dispute in disregard of the terms of the Appli-
cation and of other submissions by the Applicant. Yet this appears to be
what the Court has done in its Judgment (see para. 35 of the Judgment).

5. The Application refers to the dispute between the Parties as
one “going beyond the framework of fishing, seriously affecting the

143
572 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

very integrity of the mare liberum of the high seas and the freedoms
thereof... .”. It also refers to “a very serious infringement of the sovereign
rights of Spain, a disquieting precedent of recourse to force in inter-State
relations . . .” (Application of Spain, p. 11). More specifically, it states:

“The question is not the conservation and management of fishery
resources, but rather the entitlement to exercise a jurisdiction over
areas of the high seas and the opposability of such measures to
Spain.” (Ubid., p. 13.)

The use of the word “title” in the Application is not without ambigu-
ity. It refers not only to the existence or non-existence of the right under
international law, but also to the Canadian legislation, which, in the
Applicant’s view, is distinct from conservation and management meas-
ures proper. However, both in the Application and in the final submis-
sions the Court is primarily asked to adjudicate on the question whether
or not Canada has an international legal title to exercise jurisdiction over,
and use force against, ships flying the Spanish flag on the high seas. Other
claims by Spain are functions of this central claim, but not vice versa.

6. The contention of Canada that:

“[ilt is impossible to isolate a dispute relating to matters of general
international law, and more particularly State jurisdiction, from a
dispute relating to measures for the conservation and management
of the living resources of the sea” (CR 98/12, p. 57 [translation by
the Registry })

cannot be sustained on several accounts.

First, to maintain that every dispute before the Court must consist of
an “indivisible”, “indissociable” whole, always and necessarily embracing
both facts and rules of law, would not accord with the Statute of the
Court and its jurisprudence. Under Article 36, paragraph 2 (6), of the
Statute, the Court has jurisdiction in all legal disputes concerning “any
question of international law”. Legal disputes concerning “the existence
of any fact which, if established, would constitute a breach of interna-
tional obligation”, are categorized on a par with disputes concerning
“any question of international law”. Nothing in the Statute prevents the
Court from entertaining a “purely” legal dispute relating to a question of
international law. In the North Sea Continental Shelf cases, in accord-
ance with the Special Agreements, the Court stopped short at declaring
applicable principles and rules of international law (C.J. Reports 1969,
pp. 54-55).

Secondly, were the Court to understand the above contention by
Canada as a general proposition that the Court cannot entertain in isola-

144
573 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

tion a dispute relating to the interpretation of principles and rules of
international law merely because the same principles and rules may gov-
ern another dispute, or another aspect of the dispute which is, allegedly,
exempted from the jurisdiction of the Court, then this contention would
again go contrary to the North Sea cases’ jurisprudence as well as to the
Court’s dictum in the case concerning United States Diplomatic and
Consular Staff in Tehran:

“no provision of the Statute or Rules contemplates that the Court
should decline to take cognizance of one aspect of a dispute merely
because that dispute has other aspects...” (LC.J. Reports 1980,
p. 19, para. 36).

The Court also remarked in its Judgment in the same case that:

“if the Court were, contrary to its settled jurisprudence, to adopt
such a view, it would impose a far-reaching and unwarranted restric-
tion upon the role of the Court in the peaceful solution of interna-
tional disputes” (ibid., p. 20, para. 37).

Thirdly, a dispute before the Court may have several subjects, or sev-
eral distinct aspects of the same subject. Thus in the Right of Passage
over the Indian Territory case the Court noted that “the dispute submit-
ted to the Court ha[d] a threefold subject” including “the disputed exist-
ence of aright...” (I C.J. Reports 1960, pp. 33-34, emphasis added). In
a concrete case, the Court may find that it has jurisdiction with regard to
one subject, or to a specific aspect of that subject, and has no jurisdiction
with regard to others.

7. In the case under consideration, due regard should also be given to
the fact that the European Community and its member States would
appear to have agreed that there was a dispute between Spain and
Canada distinct from, and co-existent with, that between the Community
and Canada concerning fisheries in the NAFO Regulatory Area.

8. In my view, the preceding analysis shows that legal entitlement
(“the disputed existence of a right”) may properly be the subject of a
separate litigation before the Court. Spain, as an applicant State, was at
liberty to bring before the Court and to single out a distinct aspect of the
dispute between the Parties, which presented for it a special interest or
had not been resolved by some other peaceful means.

The scope of the dispute between the Parties is much broader than the
pursuit and arrest of the Estai and the consequences thereof. Quite apart
from this proximate cause of the dispute, it would appear that what
underlies it are different perceptions by the Parties of the rights and obli-
gations which a coastal State may or may not have in a certain area of
the high seas; or, more generally, different perceptions of the relationship

145
574 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

between the exigencies of the law of the sea, on the one hand, and envi-
ronmental law on the other. The Court had no good reason for redefin-
ing and narrowing the subject-matter of the dispute presented by the
Applicant, although, certainly, the Court could reasonably find that it
had jurisdiction in respect of some aspects of the dispute and was without
jurisdiction in respect of others.

*
* *

9. Up to now we have not been concerned with the question whether
the dispute between the parties, however defined by the Court, is covered
or otherwise by the reservation attached by Canada to its declaration of
acceptance of the compulsory jurisdiction of the Court. We propose now
to turn to this crucial question.

It will be appropriate to recall at this juncture the text of Canada’s res-
ervation. Subparagraph (d) of paragraph 2 of the Canadian declaration
of 1994 excludes from the jurisdiction of the Court:

“disputes arising out of or concerning conservation and manage-
ment measures taken by Canada with respect to vessels fishing in the
NAFO Regulatory Area, as defined in the Convention on Future
Multilateral Co-operation in the Northwest Atlantic Fisheries, 1978,
and the enforcement of such measures”.

II. THE EFFECTS OF THE CANADIAN RESERVATION ON THE COURT'S
JURISDICTION IN THIS CASE

10. A number of preliminary observations seem to be necessary. It is
common knowledge that “jurisdiction of the Court is based on the con-
sent of the parties”. However, this precept does not reflect the whole
truth. If jurisdiction must always be based on consent in the literal mean-
ing of the word, then, as soon as that consent is withdrawn (at any given
time) by the respondent State, the Court automatically ceases to have
jurisdiction to deal with the case brought against that State. As is, how-
ever, also well known, the reality is different. There are a number of rules
of international law which circumscribe the principle of consent. Once a
State has given its consent to the jurisdiction of the Court, be that in the
form of a special agreement (compromis), a jurisdictional clause of a
treaty, or in the form of a declaration of acceptance of the optional
clause, its freedom in respect of the Court’s jurisdiction ceases to be un-
limited; still less, can it be absolute. As the case may be, it is constrained
by general rules of international law (pacta sunt servanda), specific rules
of the treaty in question (the terms of the compromissory clause), the
Statute and procedural rules of the Court. Having regard to these con-
siderations, it is impossible to assert or to presume the absolute freedom

146
575 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

of a State at any given moment in respect of the jurisdiction of the Court,
without due regard to the attendant circumstances.

One of the manifestations of the existing limitations on this freedom is
the Court’s compétence de la compétence. “Self-judging” by the State
concerned is excluded. It is for the Court to establish the existence or other-
wise of its jurisdiction in a concrete case. In doing so the Court is not
guided by the present wish of the respondent State, but rather relies on
the interpretation of the voluntary acts of the parties in the past, at the
time when they accepted the jurisdiction of the Court, as well as on the
existing rules of international law and its jurisprudence.

11. In case of the optional clause jurisdiction (or so-called compulsory
jurisdiction), a State is absolutely free to join or not join the optional
clause system and to limit or not limit its consent to the Court’s jurisdic-
tion by certain conditions and reservations: This does not mean, how-
ever, that the role of the Court in the assessment of a State’s reservation/
condition to its declaration of acceptance of the optional clause may be
reduced solely to the establishment of the intention/will of the State con-
cerned or, for that matter, that the above intention/will must always be
conclusive for purposes of a decision on the Court’s jurisdiction. The
Court would be failing in its duties of an “organ and guardian” of inter-
national law should it accord to a document the legal effect sought by the
State from which it emanates, without having regard to the compatibility
of the said document with the basic requirements of international law.

Certainly, a State making a reservation sometimes does so because it
“lack[s] confidence as to the compatibility of certain of its actions with
international law” (para. 54 of the Judgment) and for that reason wishes
to evade the scrutiny of its conduct by the Court. However, it is one thing
when the legality of certain actions may be seen as doubtful, and quite a
different thing when the actions whose examination by the Court a State
seeks to avoid, by making a reservation, are clearly contrary to the Char-
ter of the United Nations, the Statute of the Court or to erga omnes obli-
gations under international law. Being confronted with such a dilemma,
it is for the Court to draw a distinction between these two different legal
situations, which may lead to different conclusions as to the validity or
admissibility of the reservation in question.

A State is not absolutely free to make any reservation or condition it
pleases to its optional declaration deposited under Article 36, para-
graph 2, of the Statute. For example, it is uncontested that the Court can-
not give effect to a condition imposing certain terms on the Court’s pro-
cedure which run counter to its Statute or Rules. As Judge Armand-
Ugon rightly argued in the Interhandel case, “[t]he rules of substance and
procedure fixed by the Statute must be regarded as immutable: neither

147
576 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

the Court nor the parties can break them” ({nterhandel, Preliminary
Objections, Judgment, I.C.J. Reports 1959, p. 93, dissenting opinion of
Judge Armand-Ugon). Equally, in my view, the Court cannot give effect
to a reservation which expressly exempts from its jurisdiction the exami-
nation of conduct manifestly inconsistent with the basics of international
law. An objection to the Court’s jurisdiction based on a reservation
tainted with such a defect must be rejected by the Court as inadmissible.
Recognition by the Court of the operation of a reservation of this kind
might be viewed as tantamount to legal endorsement of what in fact
should be considered as an abuse of the right of a State not to be sued
without its consent before an international tribunal. Generally, reserva-
tions and conditions must not undermine the very raison d’être of the
optional clause system.

12. In our case the legal situation is different. The Canadian reserva-
tion admits of more than one interpretation. It is not the reservation
itself, but rather its current interpretation by Canada that is challenged
by Spain. Nor has the Court any reason to find that the content of the
Canadian reservation makes it ab initio manifestly inconsistent with the
basic principles of international law and therefore inapplicable. The task
of the Court in the present case is to find which of the possible intérpre-
tations of the reservation is correct and, depending on this finding, to
resolve the dispute over its jurisdiction in the case.

According to the well-established rules for the interpretation of decla-
rations and reservations thereto, the Court must read them as a whole
and accord the natural and ordinary meaning to the words used in the
text. At the same time, the Court has specifically emphasized in the past
that:

“the Court cannot base itself on a purely grammatical interpretation
of the text: It must seek the interpretation which is in harmony with
a natural and reasonable way of reading the text, having due regard
to the intention of [the declarant State] at the time when it accepted
the compulsory jurisdiction of the Court.” (Anglo-Iranian Oil Co.,
Preliminary Objection, I. C.J. Reports 1952, p. 104.)

13. For the Court, the question of legality cannot be totally irrelevant
to “a natural and reasonable way of reading the text”. Since the function
of the Court is to decide disputes in accordance with international law
(Article 38, paragraph 1, of the Statute), every international document
must be construed by the Court in the light of international law. The lan-
guage of the Court is the language of international law. A term of a dec-
laration or of a reservation may have a wider or narrower meaning in
common parlance or in some other discipline, but for the Court “the
natural and ordinary” meaning of the term is that attributed to it in inter-

148
577 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

national law. For natural scientists, for the fisheries industry, conserva-
tion and management of fisheries resources remain conservation and
management irrespective of the location and legality of this activity. This
does not mean, however, that from the position of international law we
can characterize as conservation and management, for example, meas-
ures for the protection of straddling fish stocks taken by one State in the
territorial waters of a neighbouring State without the consent of the
latter. International law recognizes the importance and encourages the
development of transborder co-operation for the protection of natural
resources, including straddling fish stocks, but it does not admit the pos-
sibility of providing this protection by way of violation of fundamental
principles of international law. The terms of the art for the Court are the
terms used in the context of international law, even though they may
have a somewhat different meaning in other disciplines.

14. It follows that the expression “conservation and management meas-
ures”, as used in the Canadian reservation, must be read by the Court as
referring only to measures accepted within the system of modern inter-
national law. A natural source in which to seek definitions of terms and
concepts used in the context of the new international law of the sea is the
relevant multilateral agreements, particularly those drawn up recently.
The meaning of the concept “conservation and management measures”
in the international law of the sea is defined in the Agreement for the
Implementation of the Provisions of the United Nations Convention on
the Law of the Sea of 10 December 1982 Relating to the Conservation
and Management of Straddling Fish Stocks and Highly Migratory Fish
Stocks (hereinafter referred to as the “United Nations Agreement on
Straddling Stocks of 1995”)!.

15. This Agreement and the terms used therein are eminently relevant
for the issue under consideration. Indeed, the Agreement is contempora-
neous with the emergence of the dispute. Its objective (“to ensure the
long-term conservation and sustainable use of straddling fish stocks and
highly migratory fish stocks” — Article 2) coincides with the proclaimed
objective of the Canadian measures. Both the measures under the Agree-
ment and the Canadian measures are designed for application beyond
areas under national jurisdiction. The Agreement was drawn up “for the
implementation of the provisions of the United Nations Convention on
the Law of the Sea of 10 December 1982”, that is, it is intimately linked

1 Adopted without a vote on 4 August 1995 at the United Nations Conference on
Straddling Fish Stocks and Highly Migratory Fish Stocks. One hundred and thirty-eight
States and many international organizations participated in the Conference. As of now,
the Agreement has been signed by more than 60 States, but has not yet come into force.

149
578 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

to the “Magna Carta” of the modern law of the sea2. Moreover, both
Canada and Spain have signed (but not yet ratified) this Agreement.

Article 1, paragraph 1 (6), of the Agreement provides that:

“Conservation and management measures’ means measures to
conserve and manage one or more species of living marine resources
that are adopted and applied consistent with the relevant rules of
international law as reflected in the Convention and this Agree-
ment.” (Emphasis added.)

Even more specific in this regard is another recent international legal
instrument directly related to the problems of conservation and manage-
ment on the high seas, namely: the Agreement to Promote Compliance
with International Conservation and Management Measures by Fishing
Vessels on the High Seas. This so-called “Compliance Agreement” was
adopted in 1993 by the Twenty-seventh Session of the FAO Conference
and forms an integral part of the Code of Conduct for Responsible Fish-
eries*. Article I of this Agreement, entitled “definitions”, contains a defi-
nition of “international conservation and management measures” which,
among other elements — identical to those in the above-cited definition
— also includes the element of legality, which is formulated in the fol-
lowing way: “[measures] that are adopted and applied in accordance with
the relevant rules of international law as reflected in the 1982 United
Nations Convention on the Law of the Sea”.

16. It follows from the texts just cited that, contrary to what is said
in the Judgment, in international law, in order for a measure to be
characterized as a “conservation and management measure” or an
“international conservation and management measure”, it is not
sufficient that “its purpose is to conserve and manage living resources
and that, to this end, it satisfies various technical requirements” (para-
graph 70 of the Judgment). Another essential requirement — indeed
a sine qua non — is that the adoption and application of such a
measure be “consistent” or “in accordance” with the relevant rules of

2 According to the mandate of the Conference which adopted the agreement, “[t]he
work and results of the conference should be fully consistent with the provisions of the
United Nations Convention on the Law of the Sea, in particular the rights and obligations
of coastal States and States fishing on the high seas”. See Report of the United Nations
Conference on Environment and Development, Rio de Janeiro, 3-14 June 1992, Vol. I:
Resolutions adopted by the Conference, Res. I, Ann. I, para. 17.40.

3 FAO Fisheries Department. Agreement to Promote Compliance with International
Conservation and Management Measures by Fishing Vessels on the High Seas. Twenty-
five acceptances are required for the Agreement to come into force. As of now, ten accept-
ances have been received, including that of Canada. Significantly, Canada accepted the
Agreement on 20 May 1994, that is, only 10 days after the filing of its declaration of
acceptance of the compulsory jurisdiction of the Court, which declaration contained the
reservation discussed.

150
579 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

international law and, more specifically and primarily, with the Law of
the Sea Convention.

Moreover, as the legislative history of the United Nations Agreement
on Straddling Stocks of 1995 shows, Canada was among the States which
formally proposed to include in Article 1 of the Agreement the definition
of “international conservation and management measures”, which defini-
tion embraced the requirement of the adoption and application of such
measures “in accordance with the principles of international law as
reflected in the United Nations Convention on the Law of the Sea. . 4,

17. The argument in the Judgment that “the practice of States” sup-
ports the view that the exigencies of international law are irrelevant for
the definition of the concept “conservation and management measures”
does not accord with a number of facts. None of the instruments of
national legislation and regulations, cited in the Judgment as evidence of
“typical” practice of States (para. 70), contain any definition whatsoever
of “conservation and management measures”, but all of them do contain
special clauses providing for the application of those laws and regulations
in the waters under national jurisdiction (that is, in harmony with inter-
national law). Some of these instruments specifically stipulate that their
interpretation and application must be in a manner consistent with inter-
national obligations (see, for example, New Zealand Fisheries Act 1996,
Art. 5).

18. I agree with the statement in the Judgment that:

“Trjeading the words of the reservation [of Canada] in a ‘natural and
reasonable’ manner, there is nothing which permits the Court to
conclude that Canada intended to use the expression ‘conservation
and management measures’ in a sense different from that generally
accepted in international law” (para. 71).

But I fundamentally disagree that the meaning given by the Judgment to
the concept of “conservation and management measure” accords with
the meaning of this concept accepted in modern international law, as evi-
denced by the two above-cited recent multilateral agreements and their
legislative history.

19. In the process of interpretation, following the jurisprudence of the
Court, “due regard” should also be given to the intention of the State
author of the declaration/reservation at the time when such declaration/
reservation was made. “Due regard” does not mean that this factor
should be controlling and definitive for the outcome of the interpretation
by the Court, but it must certainly play an important role in ascertaining

4 Draft Convention on the Conservation and Management of Straddling Fish Stocks
and Highly Migratory Fish Stocks on the High Seas (submitted by the delegations of
Argentina, Canada, Chile, Iceland and New Zealand), doc. A/CONF.164/L.11 of 14 July
1993.

151
580 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

the purpose of the legal instrument. The purpose intended by the State
author must be primarily sought in the wording of the document itself. In
some cases, the Court has found “a decisive confirmation of the inten-
tion” of the declarant State in the text itself of the examined declaration/
reservation. (See case concerning Anglo-Iranian Oil Co., Preliminary
Objection, Judgment, I.C.J. Reports 1952, p. 107.)

20. As a general premise, the Court should proceed from the presump-
tion that the intent was to remain within the orbit of international law.
The purpose of the declaration/reservation must be presumed as legal.
The Permanent Court of International Justice stressed that the Court
cannot presume an abuse of rights (Certain German Interests in Polish
Upper Silesia, Merits, Judgment No. 7, 1926, P.C.I.J., Series A, No. 7,
p. 30). The present Court in the Right of Passage case stated that:

“It is a rule of interpretation that a text emanating from a Gov-
ernment must, in principle, be interpreted as producing and as
intended to produce effects in accordance with existing law and not
in violation of it.” (Right of Passage over Indian Territory, Prelimi-
nary Objections, Judgment, I.C.J. Reports 1957, p. 142.)

The Court cannot impute to a State bad faith, an intent by way of a res-
ervation to cover a violation of international law.

21. Basing itself on the presumed lawfulness of Canada’s intent, the
Court cannot read into the text of the reservation of Canada an intention
to violate the fundamental principle of the freedom of the high seas and
at the same time to avoid review of this conduct by the Court. Rather, it
should seek to interpret the reservation as consistent with international
law and, therefore, to construe the words “conservation and management
measures” in the sense accepted in recent multilateral agreements (see
supra, para. 16) or, at the very least in a sense having some justification in
international law.

22. The purpose intended to be served by the declaration/reservation
may also be sought by the Court in any available evidence pertaining to
the adoption of the instrument. The evidence furnished by Canada to this
effect is ambivalent. Parliamentary statements, made at the time when
the declaration and the reservation thereto had just been deposited,
would appear to limit the application of the envisaged measures to
“pirate vessels” (which would be consistent with international law). Both
the Minister for Foreign Affairs and the Minister for Fisheries and
Oceans principally spoke of stateless or “pirate vessels” as the target of
the proposed legislation (Bill C-29), whose “integrity” the reservation
was intended to protect. In light of the link between that legislation and
the reservation, the above statements could be viewed as the official inter-
pretation of the reservation by Canada at the time of its deposit.

Only some one year later did Canada introduce the regulations
by which Act C-29 was applied to Spanish and Portuguese vessels.

152
581 FISHERIES JURISDICTION (DISS. OP. VERESHCHETIN)

Arguably, those regulations are not relevant to the interpretation of the
reservation at the time of its deposit. It follows that the parliamentary
debate and other evidence submitted by Canada cannot be relied on in
order to draw conclusions as to “the evident intention of the declarant”
(paragraph 66 of the Judgment; emphasis added) at the time material for the
interpretation of the reservation.

x * x

23. In view of the above considerations, the scope (ratione materiae
and ratione personae) of the Canadian reservation, as well as its impli-
cations for the Court’s jurisdiction in this case, appear much less clear
than it may seem on the face of the matter. The clarification of these
issues requires further analyses of facts and law and the conclusive estab-
lishment whether the measures taken by Canada, including their enforce-
ment, fall within the terms of the reservation. This can be done only at
the merits stage.

24. On the other hand, already at the present stage, it is amply clear
that legal uncertainties surrounding the Canadian reservation make it
impossible for the Court, relying on this reservation, to arrive with con-
fidence at the conclusion that it has no jurisdiction to entertain the broad
legal dispute over the title under international law for a coastal State to
act on the high seas with the use of force against vessels of other States.
In my view, the correct course of action for the Court would have been to
find that in the circumstances of the case the objections of Canada did
not have an exclusively preliminary character.

(Signed) Vladlen S. VERESHCHETIN.

153
